Citation Nr: 0500583	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to service connected 
left knee arthritis.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied the benefits 
sought.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
that vein, the Board construes the veteran's testimony at his 
hearing before the undersigned in May 2004 and other 
statements in the claims file to raise a claim of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
Inasmuch as that claim is not properly before the Board on 
appeal, it is referred to the RO for disposition as 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran last underwent VA joints examination for his left 
knee disability in December 2002.  Recently submitted 
evidence shows that he underwent arthroscopic meniscectomy 
and debridement of the left medial meniscus in November 2004.  
The Board requires new VA examination in order to determine 
the current nature and severity of the veteran's left knee 
disability following this surgical procedure, including an 
assessment of functional impairment due to factors such as 
weakened movement, excess fatigability with use, 
incoordination, painful motion and/or pain with use.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  See also 38 C.F.R. §§ 4.40 
and 4.45 (2004); Deluca v. Brown, 8 Vet. App. 202 (1995).  On 
readjudication, the RO should consider the applicability of 
VAOPGCPREC 9-2004 (Sept. 17, 2004) wherein VA's General 
Counsel determined that separate ratings may be assigned for 
knee disability manifested by both limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261).

The veteran has indicated that he has applied for benefits 
from the Social Security Administration (SSA).  He also 
indicates having been afforded a disability retirement from 
VA, and that the Office of Personnel Management (OPM) should 
be the custodian of records associated with his disability 
determination.  Medical and legal documents related to both 
these applications should also be associated with the claims 
file.  38 C.F.R. § 3.159(c)(2) (2004).

Finally, the veteran indicated that a physician has 
associated his right knee disorder with his service connected 
left knee disability.  At the May 2004 hearing, the Board 
advised him of his right to submit a statement from his 
physician, but he could not recall who made the statement.  
In the event that the veteran may be able to recall the name 
of the physician, the RO should advise the veteran of his 
right to submit a statement from the medical care provider 
who indicated to him that his right knee arthritis was caused 
by his service-connected left knee disability.  The provider 
should include an explanation regarding the basis for the 
opinion.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the case is REMANDED to RO via the AMC for the 
following development: 

1.  The RO should contact SSA and request that 
they furnish copies of all medical and legal 
documents pertinent to the veteran's claim for 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in the 
claims folder.

2.  After obtaining any necessary release, the 
RO should obtain the medical and legal records 
associated with the veteran's disability 
retirement from VA in approximately 2001.  The 
veteran indicates that OPM should be the 
custodian of these records.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in the 
claims folder.

3.  The RO should obtain the veteran's complete 
VA clinic records since August 2002.

4.  The RO should advise the veteran of his 
right to submit a statement from the medical 
care provider who indicated to him that his 
right knee arthritis was caused by his service-
connected left knee disability.  The provider 
should include an explanation regarding the 
basis for the opinion.

5.  Following completion of the foregoing 
development, the RO should schedule the veteran 
for an orthopedic examination, with benefit of 
review of the claims folder, in order to 
determine the current nature and severity of his 
left knee disability.  In addition to describing 
any instability present, if any, the examiner 
should also set forth the range of motion of the 
left knee specifying the degrees of motion.  The 
examiner must also specifically address the 
extent, if any, of functional loss of use of the 
left knee due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
If not feasible, this should be stated for the 
record together with the rationale.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the 
examination for review.

6.  Thereafter, the RO should re-adjudicate the 
claims on appeal.  In so doing, the RO should 
consider the applicability of VAOPGCPREC 9-2004 
(Sept. 17, 2004) when considering the veteran's 
entitlement to an increased rating for left knee 
disability.  If any benefit sought on appeal 
remains denied, a Supplemental Statement of the 
Case (SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of the 
evidence received since the last SSOC was issued 
in November 2003.  38 C.F.R. § 19.31 (2004).  
The veteran and his representative should be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


